Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) currently presented have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao [US Patent 6549239].

Regarding claim 1, Tao teaches an integrated circuit device comprising:

a second integrated circuit die (8) coupled to the first integrated circuit die (Fig. 2), wherein the second integrated circuit die comprises fabric support circuitry configured to operate the field programmable gate array fabric of the first integrated circuit die (Col. 4, line 18-21).

Regarding claim 2, Tao teaches an integrated circuit device wherein the fabric support circuitry of the second integrated circuit die comprises a device controller configured to control circuitry of the first integrated circuit die and the second integrated circuit die, a sector controller configured to control a sector of circuitry of the first integrated circuit die and the second integrated circuit die, a network-on-chip, a configuration network on chip, data routing circuitry, sector-aligned memory, a memory controller configured to program the field programmable gate array fabric, an input/output (I/O) interface for the field programmable gate array fabric, an external memory interface, a first processor embedded in the second integrated circuit die, an interface to connect the field programmable gate array fabric to a second processor external to the first integrated circuit die and the second integrated circuit die, voltage control circuitry configured to control a voltage supplied to the field programmable gate array fabric, thermal monitoring circuitry configured to monitor heat of the first integrated circuit die, a decoupling capacitor, a power clamp, electrostatic discharge circuitry, or any combination thereof (at least an input/output (I/O) interface for the field programmable gate array fabric, Fig. 2).


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman et al. [US PGPUB 20150116001] (hereinafter Rahman_001).

Regarding claim 1, Rahman_001 teaches an integrated circuit device comprising:
a first integrated circuit die (12) comprising field programmable gate array fabric (Para 26); and
a second integrated circuit die (20) coupled to the first integrated circuit die (Fig. 2), wherein the second integrated circuit die comprises fabric support circuitry configured to operate the field programmable gate array fabric of the first integrated circuit die (where PL of the second integrated circuit functions as data/address manipulation, configuration/testing, computation, or any combination thereof, Para 27).
	
Regarding claim 3, Rahman_001 teaches an integrated circuit device wherein the second integrated circuit die comprises an active interposer (Para 28).



Claims 1, 2, 4-6, 21, 23-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trimberger et al. [US Patent 8179159] (hereinafter Trimberger).

Regarding claim 1, Trimberger teaches an integrated circuit device comprising:
a first integrated circuit die (202) comprising field programmable gate array fabric (Fig. 6); and
a second integrated circuit die (204) coupled to the first integrated circuit die (Fig. 6), wherein the second integrated circuit die comprises fabric support circuitry configured 

Regarding claim 2, Trimberger teaches an integrated circuit device wherein the fabric support circuitry of the second integrated circuit die comprises a device controller configured to control circuitry of the first integrated circuit die and the second integrated circuit die, a sector controller configured to control a sector of circuitry of the first integrated circuit die and the second integrated circuit die, a network-on-chip, a configuration network on chip, data routing circuitry, sector-aligned memory, a memory controller configured to program the field programmable gate array fabric, an input/output (I/O) interface for the field programmable gate array fabric, an external memory interface, a first processor embedded in the second integrated circuit die, an interface to connect the field programmable gate array fabric to a second processor external to the first integrated circuit die and the second integrated circuit die, voltage control circuitry configured to control a voltage supplied to the field programmable gate array fabric, thermal monitoring circuitry configured to monitor heat of the first integrated circuit die, a decoupling capacitor, a power clamp, electrostatic discharge circuitry, or any combination thereof (at least external memory interface, Col. 11, lines 36-38).

Regarding claim 4, Trimberger teaches an integrated circuit device wherein the first integrated circuit die and the second integrated circuit die are vertically stacked (Fig. 6).

Regarding claim 5, Trimberger teaches an integrated circuit device wherein a plurality of first sectors of the field programmable gate array fabric of the first integrated circuit die are vertically aligned with a corresponding plurality of second sectors of fabric 

Regarding claim 6, Trimberger teaches an integrated circuit device wherein the first integrated circuit die comprises a first sector occupying a first area of the first integrated circuit die, wherein the second integrated circuit die comprises a second sector occupying a second area of the second integrated circuit die, wherein the first area has a different size than the second area (Fig. 2/6, where die 202 is not the same size as die 204).

Regarding claim 21, Trimberger teaches an integrated circuit device comprising:
a first integrated circuit die (202) comprising field programmable gate array fabric (Fig. 6), wherein circuitry of the first integrated circuit die consists essentially of digital circuitry (Fig. 6); and 
a second integrated circuit die (204) coupled to the first integrated circuit die (Fig. 6), wherein the second integrated circuit die comprises digital and analog circuitry (Col. 5 lines 37-38) configured to operate the field programmable gate array fabric (Col. 11, lines 35-44).

Regarding claim 23, Trimberger teaches an integrated circuit device wherein the second integrated circuit die comprises the analog circuitry configured to enable the operation of the field programmable gate array fabric and digital circuitry configured to enable the operation of the field programmable gate array fabric (Col. 5 lines 37-38).

Regarding claim 24, Trimberger teaches an integrated circuit device wherein the first integrated circuit die and the second integrated circuit die are vertically stacked (Fig. 6).

Regarding claim 26, Trimberger teaches an integrated circuit device wherein the first integrated circuit die and the second integrated circuit die, together, form a single field programmable gate array (600, Fig. 6).

Regarding claim 25, Trimberger teaches an integrated circuit device wherein the fabric support circuitry is configured to operate the field programmable gate array fabric according to a configuration program corresponding to a programmable circuit design of the field programmable gate array fabric (Col. 11 line 33-67/Col12 line 1-3).

Regarding claim 27, Trimberger teaches a field programmable gate array device comprising:
a first integrated circuit die (202) comprising field programmable gate array fabric (Fig. 6); and
a second integrated circuit die (204) coupled to the first integrated circuit die (Fig. 6), wherein the second integrated circuit die comprises fabric support circuitry configured to:
receive a configuration program corresponding to a programmable circuit design of the field programmable gate array fabric (Col. 11 line 33-67/Col12 line 1-3); and
operate the field programmable gate array fabric of the first integrated circuit die based on configuration program (Col. 11 line 33-67/Col12 line 1-3).

Regarding claim 28, Trimberger teaches a field programmable gate array device wherein the configuration program comprises a bitstring (Col. 11 line 33-67).

Regarding claim 29, Trimberger teaches a field programmable gate array device wherein the first integrated circuit die is directly coupled to the second integrated circuit die (Fig. 6).

Regarding claim 30, Trimberger teaches a field programmable gate array device wherein the first integrated circuit die is directly coupled to the second integrated circuit die via a plurality of microbumps (bumps 216, Fig. 2/6).

Regarding claim 31, Trimberger teaches a field programmable gate array device wherein the first integrated circuit die is directly coupled to the second integrated circuit die such that a first plurality of sectors of the first integrated circuit die are aligned with respective sectors of a second plurality of sectors of the second integrated circuit die (Fig. 2/6; where each die inherently has sectors and where the sectors of the first die with vertically align with the sectors of the second die due to the vertical stacking of the dies).


Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman et al. [US PGPUB 2014017566] (hereinafter Rahman).

Regarding claim 1, Rahman teaches an integrated circuit device comprising:
a first integrated circuit die (40) comprising field programmable gate array fabric (Para 26, Fig. 2); and


Regarding claim 10, Rahman teaches an integrated circuit device comprising a passive interposer (46, Para 42) or silicon bridge configured to facilitate communication between the first integrated circuit die and the second integrated circuit die (Fig. 2).

Regarding claim 11, Rahman teaches an integrated circuit wherein the first integrated circuit die and the second integrated circuit die are disposed on a same side of the passive interposer or the silicon bridge (Fig. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Camarota [US PGPUB 20140049932].

Regarding claim 12, Rahman teaches an integrated circuit device comprising a package substrate (not shown, but a person having ordinary skills in the art will understand that interconnects 49 are for the purpose of connecting to a package substrate beneath the interconnects), wherein the second integrated circuit die is connected to the package substrate with first bumps (49, Para 25) of a first size (Para 25), and wherein the second integrated circuit die is connected to the first integrated circuit die with second bumps (44, Para 25) of a second size, wherein the second size is smaller than the first size (Para 25).
Referring to the invention of Camarota, Camarota teaches implementing a package substrate (235, Para 38) in an integrated circuit device (Fig. 2).
In view of such teaching by Camarota and understanding of the art, it would have been obvious to a person having ordinary skills in the art to have a package substrate implemented in the device of Rahman at least for electrical connectivity in a more elaborate device, physical support, or enhanced operational capabilities.


Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger in view of Solomon [US PGPUB 20090070727].

Regarding claim 7, Trimberger teacher the limitations of claims upon which it depends.
Trimberger does not specifically teach the limitations of claim 7.
Referring to the invention of Solomon, Solomon teaches an IC structure comprising multiple vertically stacked functional layers to include two FPGA layers a MP layer, a memory layer and an analog Layer (Fig. 7), wherein the layer are intercoupled for each layer to operate as desired.
In view of such teaching by Solomon, it would have been obvious to a person having ordinary skills in the art to combined the teachings of Trimberger and Solomon according to Trimberger structural teachings (using IC/dies) to yield the claimed limitations of claim 7 –where the third integrated circuit die is equivalent to the MP layer, the second integrated circuit die is equivalent to the memory layer, and the first integrated circuit die is equivalent to the FPGA layer
Such combination in view of the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143) such as forming a device with enhance capabilities.

Regarding claim 8, the combined invention specifically in view of Solomon teaches an integrated circuit wherein the third integrated circuit die is stacked above the first integrated circuit die, and wherein the first integrated circuit die is stacked above the second integrated circuit die (Solomon, Fig. 7).

Regarding claim 9, the combined invention specifically in view of Trimberger teaches an integrated circuit wherein the third integrated circuit die is communicatively connected to the second integrated circuit die by way of a through-

Regarding claim 13, Trimberger teacher the limitations of claims upon which it depends.
Trimberger does not specifically teach the limitations of claim 7.
Referring to the invention of Solomon, Solomon teaches an IC structure comprising multiple vertically stacked functional layers to include two FPGA layers a MP layer, a memory layer and an analog Layer (Fig. 7), wherein the layer are intercoupled for each layer to operate as desired.
In view of such teaching by Solomon, it would have been obvious to a person having ordinary skills in the art to combined the teachings of Trimberger and Solomon according to Trimberger structural teachings (using IC/dies) to yield the claimed limitations of claim 7 –where the third integrated circuit die is equivalent to the MP layer, the second integrated circuit die is equivalent to the memory layer, and the first integrated circuit die is equivalent to the FPGA layer
Such combination in view of the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143) such as forming a device with enhance capabilities.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Trimberger in view of Dai [US PGPUB 20140062545].

Regarding claim 22, Trimberger teacher the limitations of claims upon which it depends.
Trimberger does not specifically teach the limitations of claim 22.
Referring to the invention of Dai, Dai teaches an digital and analog circuit which comprise phase locked loop circuitry (Para 5).
In view of such teaching by Dai, it would have been obvious to a person having ordinary skills in the art to have the second integrated circuit die of Trimberger comprise a phase lock loop circuit as taught by Dai to reduce noise in the die.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819